Exhibit 10.18

April 18, 2000         

Mr. John Chiang
Enburg Food (Mfg.) Company, Ltd.
No. 6 Kai Shiah Road
Chung Li Industrial Area Zone
Chung Li City, Taiwan R.O.C.

Dear John:

As we've discussed, the purpose of this letter (hereinafter, this "Agreement")
is to put into writing the mutually beneficial working relationship that we've
enjoyed together for so many years, which we both expect to continue on for many
years to come. The terms of our agreement, consistent with the manner in which
we have been operating, are as follows:

Enburg Food (Mfg.) Company, Ltd. ("Enburg"), Suzhow Mega Foods Co, Ltd., Enburg
Food Thai Co., Ltd., John Chiang and Janet Chiang (collectively with Enburg, the
"Enburg Group") agree to manufacture and package for Topps the products listed
on Exhibit A attached hereto, which list may be amended from time to time
(collectively, the "Products").

The Products shall be manufactured according to Topps formula and
specifications, at prices consistent with historical pricing charged by The
Enburg Group (provided that nothing significantly affects any factor of costs),
and on other terms consistent with the parties current practices.

Topps shall not outsource to a third party any of its production requirements
for any of the Products as long as the Enburg Group has the capability of
producing such Product and the prices charged by the Enburg Group to Topps are
arrived at in a manner consistent with historical pricing charged by Enburg to
Topps. In turn, the Enburg Group agrees that it shall not (a) engage in the
manufacture, production or sale of the Products or other deposited candy items
similar to Products to or for any third party (other than for, or pursuant to a
license from Topps) during the term of this Agreement or (b) use any of Topps
trademarks or those confusingly similar to Topps trademarks, either during or
after the term of this Agreement, unless permitted to do so under a written
License Agreement with Topps. In addition the Enburg Group agrees to cooperate
with Topps in good faith to develop new products, as it has done in the past. At
all times, the Enburg Group shall continue to use utmost good faith in
calculating prices and providing production capacity and shall not manipulate
prices to defeat the purpose or spirit of this Agreement.

--------------------------------------------------------------------------------



Mr. John Chiang
Enburg Food (Mfg.) Company, Ltd.

April 18, 2000
Page 2

Nothing contained in this Agreement should restrict or prohibit Topps from
manufacturing any products for itself.

Topps grants to the Enburg Group a non-exclusive license, for the duration of
this Agreement, to sell the articles set forth on Exhibit B (hereinafter, the
Licensed Products), in the manner and form approved by Topps under this
Agreement. The license shall extend to Licensed Products packaged in the native
language of, and sold for consumption in, the following countries: China,
Taiwan, Thailand (hereinafter, the "Territory"). The Enburg Group agrees that it
shall not ship the Licensed Products anywhere outside of the Territory, unless
so directed by Topps, and that Enburg's failure to abide by this provision shall
entitle Topps to terminate this Agreement immediately.

The Enburg Group shall pay to Topps a royalty, as set forth on Exhibit B, on net
sales of all Licensed Products. The royalty shall be paid quarterly,
simultaneously with delivery of a quarterly sales report, within thirty (30)
days of the close of each quarter. All payments by the Enburg Group shall be
made in U.S. dollars.

The Enburg Group agrees that it shall not sell any of the Licensed Products
pursuant to paragraph 4 hereof, without the prior approval of Topps, such
approval not to be unreasonably withheld. The Enburg Group shall furnish five
(5) final samples of each Licensed Product to Topps for such approval.

This Agreement shall begin on the date of execution and shall continue
thereafter in perpetuity, unless either party gives the other party thirty-six
(36) months notice that at the end of such thirty-six (36)-month period, it
wishes to change any of the terms or conditions upon which the parties currently
operate or terminate the Agreement. In the event that either party gives such
notice pursuant to this paragraph 7, the requested change in terms or conditions
or the termination of the Agreement shall be effective thirty-six months after
the date of such notice, provided that any change in terms or conditions shall
only be effective if agreed to by both parties in writing.

Each party shall keep confidential and not utilize (other than in connection
with this Agreement) any trade secrets or business information it learns about
the other, except for: (a) information already known to the receiving party;
(b) information in the public domain, including information generally known in
the confectionery industry; (c) information subsequently developed or learned by
the receiving party independent of receiving it from the other; and
(d) information required by law to be disclosed. The Enburg Group acknowledges
that Topps is the owner of all right, title and interest to rights to the
trademarks, tradenames, and service marks used in connection with the Products
(including the Licensed Products), and that all ownership, copyrights, and other
intellectual property rights in the Products (including the Licensed Products)
shall vest exclusively with Topps. All Products (including the Licensed
Products) shall bear the following copyright and trademark notices:

--------------------------------------------------------------------------------



Mr. John Chiang
Enburg Food (Mfg.) Company, Ltd.

April 18, 2000
Page 3

Copyright:

© [year of initial distribution] The Topps Company, Inc. All Rights Reserved.

Trademark:

[trademark] is a trademark of The Topps Company, Inc.



The Enburg Group does hereby indemnify and agrees to save and hold Topps, and
its officers, directors, shareholders, employees, and agents harmless of and
from any and all liability, claims, causes of action, suits, losses, damages,
and expenses for which they or any of them may become liable, for or by reason
of any acts, whether of omission or commission, that may be committed or
suffered by the Enburg Group in connection with Enburg's performance of this
Agreement, or in connection with the manufacture, distribution, offer for sale,
sale, or promotion of the Products, including the Licensed Products.

Topps is hereby granted a right of first refusal on the purchase of Enburg,
Suzhow Mega Foods Co., Ltd. and Enburg Food Thai Co. Ltd. and any other company
or facility owned by any member of the Enburg Group which manufactures
confectionery products (collectively, the "Enburg Companies") should any of the
Enburg Companies desire to sell any of the manufacturing plants or any of the
material equipment used in the manufacture of products for Topps (the "Enburg
Assets"). That is, in the event any offer acceptable to any of the Enburg
Companies or the Enburg Group has been made by a third party to acquire any of
the Enburg Companies or any Enburg Assets, such Enburg Company or member of the
Enburg Group shall promptly notify Topps and Topps shall have the right, for a
period of 60 days after such notice, to notify Enburg that it will match the
offer. Topps will then have 90 days to consummate the transaction. Neither any
of the Enburg Companies nor the Enburg Assets may be sold to a third party
unless Topps fails to provide notice that it will match the price within the
60-day period, or Topps fails to consummate the transaction within the
subsequent 90-day period, unless such failure was to due to events outside of
Topps reasonable control.

This Agreement may not be assigned by either party without the written consent
of the other. All notices required to be delivered hereunder shall be in writing
and delivered by certified or registered mail, or by overnight carrier with
proof of delivery. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without giving effect to
principles of conflict of law. Enburg and each member of the Enburg Group hereby
consents to the jurisdiction of the courts of the State of New York and any
Federal court located in the State of New York.

--------------------------------------------------------------------------------



Mr. John Chiang
Enburg Food (Mfg.) Company, Ltd.

April 18, 2000
Page 4

If the above accurately reflects our agreement, please so indicate by signing
both copies of this letter and returning one original to me.

 

 

 

With best regards

 

 

/s/ Arthur T. Shorin


Arthur T. Shorin



 

 

ACCEPTED AND AGREED TO:

ENBURG FOOD (MFG.) COMPANY, LTD.

 

 

By: /s/ John Chiang
John Chiang

 

 

 

 

 

SUZHOW MEGA FOODS CO., LTD.

 

 

 

By: /s/ John Chiang
John Chiang

 

ENBURG FOOD THAI CO., LTD.

 

By: /s/ John Chiang
John Chiang

By: /s/ John Chiang
John Chiang

--------------------------------------------------------------------------------



Mr. John Chiang
Enburg Food (Mfg.) Company, Ltd.

April 18, 2000
Page 5

EXHIBIT A

PUSH POP

RING POP

FLIP POP

KLIP POP

BABY BOTTLE POP

--------------------------------------------------------------------------------



Mr. John Chiang
Enburg Food (Mfg.) Company, Ltd.

April 18, 2000
Page 6

EXHIBIT B

 

 

Articles

Territory

Royalty

     

Push Pop, Ring Pop, Klip Pop, Flip Pop and Baby Bottle Pop manufactured by the
Enburg Group [but which are not of the quality required by Topps for its own
sales] but must nevertheless comply with all applicable laws and regulations of
the country in which they are sold.

 

China, Taiwan, Thailand

TBD

Push Pop, Bottle Pop

China

TBD